

                        PEAK ENTERTAINMENT HOLDINGS, INC.
                           Bagshaw Hall, Bagshall Hill
                         Bakewell, Derbyshire DE 45 1DL
                                 United Kingdom



                                                              March 6, 2006


Ms. Laura Wellington
The Silly Goose Company, LLC
10 Hastings Drive
Tenafly, New Jersey  07670

          Re:  Agreement dated April 28, 2003; Entertainment
               Production Agreement dated December 16, 2003;
               and Financing Agreement dated August 6, 2004
               (collectively, the "Peak Wumblers Agreements")
               ----------------------------------------------

Dear Laura:

     Peak Entertainment Holdings, Inc.("Peak") and you and the undersigned have
agreed as follows:

          1. Effective immediately, but subject to the provisions of Paragraph 5
     below, the February 13, 2006 letter from The Silly Goose Company, LLC to
     Peak Entertainment Ltd. (the "Purported Termination Letter") is hereby
     withdrawn and revoked, and the Purported Termination Letter is confirmed to
     have been sent in error and acknowledged by The Silly Goose Releasors, as
     defined in Section 2 (b) below, to be unfounded, to the extent it alleges
     any tortious or intentional breaching act, failure to properly account or
     commingling of funds, on the part of Peak Entertainment Ltd. or any
     affiliate, agent, officer, attorney or employee of Peak. Subject to the
     provisions of Paragraph 5 below, each of the Peak Wumblers Agreements is
     terminated to the extent provided for herein and of no further force and
     effect to the extent provided for herein, and Peak shall surrender to the
     Silly Goose Company, LLC ("Silly Goose") all rights in the Wumblers Project
     previously granted by Silly Goose to Peak (the "Rights") and Peak hereby
     returns all Rights to Silly Goose, subject to the terms hereof, and except
     as stated in this letter agreement of modification of the Peak Wumblers
     Agreements.

          2. (a) Subject to the above, Peak for itself and its officers,
     directors, affiliates, attorneys, successors and assigns, (the "Peak
     Releasors") hereby releases





     Silly Goose, Laura Wellington, and the parties listed on Schedule A, and
     their heirs, administrators, executors, personal representatives, officers,
     directors, affiliates, successors and assigns (the "Peak Releasees") from
     any obligations the Peak Releasees have or may have had to the Peak
     Releasors under the Peak Wumblers Agreements and any claims the Peak
     Releasors have or may have had against the Peak Releasees from the
     beginning of time to the date hereof.

            (b) Subject to the above, Silly Goose, Laura Wellington, and the
     parties listed on Schedule A, for themselves and their heirs,
     administrators, executors, personal representatives, officers, directors,
     affiliates, successors and assigns, (the "Silly Goose Releasors") hereby
     release Peak, its officers, directors, affiliates, attorneys, successors
     and assigns (the "Silly Goose Releasees") from any obligations the Silly
     Goose Releasees have or may have had to the Silly Goose Releasors under the
     Peak Wumblers Agreements and from any claims the Silly Goose Releasors have
     or may have against the Silly Goose Releasees from the beginning of time to
     the date hereof.

          3. In addition to the return of Rights to Silly Goose pursuant to the
     terms herein stated, and pursuant thereto Peak shall promptly use
     reasonable efforts to deliver to Silly Goose all materials, samples,
     models, contracts, scripts, etc., developed in connection with the Wumblers
     Project (the "Materials"), with Silly Goose first providing delivery
     instructions and full insurance as per its own determined value of the
     materials, and Silly Goose shall hold Peak harmless for any damage or loss
     that may occur in the course of transfer. Peak shall have no liability for
     the condition of the Materials in the hands of contractors. To the extent
     any Materials are situated at the location of contractors working on the
     Wumblers Project, Peak shall then promptly advise such contractors that the
     Materials belong to Silly Goose and are subject to your direction, and
     Silly Goose releases Peak from any liability as to such materials in the
     hands of contractors. We have directed Phil Ogden to coordinate the
     delivery to you of those Materials we have on hand at our premises pursuant
     to the terms hereof.

          4. In further consideration of Peak's surrender of all Rights and
     Materials, Silly Goose agrees that Peak retains the right to receive 15% of
     100% of the proceeds calculated in the same manner as for any investor in
     the Wumblers Project from the entity exploiting the Wumblers Project (the
     "Percentage"), which assumes 4Kids is the majority investor funding The
     Wumblers Project, or the Percentage shall be such other percentage as is
     otherwise set forth below, provided, however, that payment to Peak of such
     Percentage shall attend on and be paid after (a) the investors in such





     entity have recouped their direct investment, (b) those persons listed on
     Schedule A have received from such entity the aggregate sum of $1,170,000
     on account of their anticipated credit for prior development of the
     Wumblers Project and (c) the distribution by such entity to Laura
     Wellington of $45,000 for consulting fees Peak hereby acknowledges Laura
     Wellington is entitled to receive out of the Wumblers Project. After
     payments from the Wumblers Project or satisfaction thereof in any other
     manner has been made of the amounts provided for in 4 (a), (b) and (c)
     above, Peak shall receive such Percentage of 100% of net profits, as set
     forth below, calculated from the first dollar of net profits received by
     the entity exploiting the Wumblers Project.
          (i) If 4Kids, or a wholly-owned or controlled affiliate of 4Kids is
     the majority investor funding the Wumblers Project, the Percentage retained
     by Peak above shall be 15%;
          (ii) If 4Kids is not the majority investor funding the Wumblers
     Project, the Percentage retained by Peak above shall be 15% and Peak shall
     retain representation rights for The Wumblers on a 35% of gross receipts
     for the UK;
          (iii) If 4Kids is not the majority investor, and if the parties hereto
     agree that Peak shall retain a Percentage of 7.5%, then Peak shall not
     retain representation rights for The Wumblers for the United States and
     Canada, and Peak shall retain all other worldwide rights on a 35% of gross
     receipts for the UK and 40% for the rest of the world.
          (iv) If 4Kids is not the majority investor, and if the parties hereto
     agree that Peak shall retain a Percentage of 8%, then Peak shall retain
     representation rights for The Wumblers on a 35% of gross receipts basis for
     the UK and 40% for Europe, Australia, South America and South Africa, and
     Silly Goose shall retain representation rights for the rest of the world..
          (v) If 4Kids is not the majority investor, and if the parties hereto
     agree that Peak shall retain a Percentage of 9%, then Peak shall retain
     representation rights for The Wumblers on a 35% of gross receipts basis for
     the UK and 40% for France, Spain, Italy, Australia and Mexico, and Silly
     Goose shall retain representation rights for the rest of the world.

          (vi) ) If 4Kids is not the majority investor, and if the parties
     hereto agree that Peak shall retain a Percentage of 10%, then Peak shall
     retain representation rights for The Wumblers on a 35% of gross receipts
     basis for the UK and 40% for Australia, and Silly Goose shall retain
     representation rights for the rest of the world.

          5. If full execution of this agreement by all parties listed on
     Schedule A hereto is not delivered to Peak on or before March 13, 2006,
     Silly Goose shall use its best efforts to ascertain from the party(ies)
     failing to sign the reason for such failure





     and to report such reason promptly to Peak. In addition, from and after
     March 13, 2006, Laura Wellington and Silly Goose, jointly and severally,
     shall indemnify and hold Peak harmless against and from all losses,
     damages, costs and expenses, including reasonable attorneys fees, arising
     from claims against Peak by persons listed on Schedule A who have not
     signed this Agreement, provided that (a) this indemnification shall not
     apply to that portion of actions or proceedings that are solely criminal
     proceedings (b) the amount for which Laura Wellington shall be responsible
     for any single claim shall not exceed the amount invested in Peak by the
     party making the claim, and (c) in the event the aggregate amount invested
     by parties listed on Schedule A who fail to sign this Agreement exceeds
     $35,000, Peak shall have the right to terminate this Agreement, to be
     exercised in writing delivered to Silly Goose (the "Rescission Notice"),
     setting forth a date (the "Rescission Date"), which Rescission Date shall
     be not less than seven (7) days after the date of the Rescission Notice,
     provided that in no event may a Rescission Notice be sent after March 20,
     2006. Unless by the Rescission Date the aggregate amount invested by
     parties listed on Schedule A who fail to sign this Agreement no longer
     exceeds $35,000, this Agreement shall terminate, all of its provisions
     shall be deemed rescinded as if never executed, and Silly Goose shall
     promptly deliver the Materials to Peak and send a notice to all contractors
     working on the Wumblers Project similar to that described in paragraph 3.

          6. The parties each acknowledge that: no representations not contained
     herein have been made to the other to induce this agreement; that this
     agreement is the entire agreement between the parties revoking and
     replacing all prior agreements between the parties; that no party hereto
     shall make negative statements about the other parties in regard to their
     respective business activities; that no amendment or change hereto shall be
     of any force or effect unless specifically consented to in a writing signed
     by the parties; that this agreement shall be governed by and construed in
     accordance with the laws of the State of New York, without regard to the
     principles of conflicts of law; that each party has consulted with separate
     independent counsel in this regard; and, that this agreement was drafted by
     each of the parties hereto.

          7. This agreement may be executed in any number of counterparts, each
     of which shall be deemed an original, but all of which together shall
     constitute one and the same instrument, and faxed signatures shall be valid
     as original.

                  [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]








         Kindly acknowledge your agreement to the foregoing on all five (5)
copies of this letter and return two (2) fully executed copies to the
undersigned.

                                       Very truly yours,

                                       PEAK ENTERTAINMENT HOLDINGS


                                       By:  /s/ Wilf Shorrocks
                                          -------------------------------
                                                Wilf Shorrocks, President


READ AND AGREED:

The Silly Goose Company, LLC


By:  /s/ Laura Wellington
-------------------------------
    Laura Wellington, Manager



/s/ Laura Wellington
-------------------------------
Laura Wellington, Individually

